Title: From George Washington to Matthias Ogden, 28 March 1782
From: Washington, George
To: Ogden, Matthias


                        
                            Sir,
                             28 March 1782
                        
                        The spirit of enterprise so conspicuous in your plan for surprising in their quarters, & bringing off the
                            Prince-William Henry & Admiral Digby, merits applause; and you have my authority to make the attempt; in any
                            manner, & at such a time as your own judgment shall direct.
                        I am fully perswaded, that it is unnecessary to caution you against offering insult or indignity to the
                            persons of the Prince, or Admiral should you be so fortunate as to capture them; but it may not be amiss to impress the
                            propriety of a proper line of conduct upon the party you command.
                        In case of success, you will, as soon as you get them to a place of safety, treat them with all possible
                            respect, but you are to delay no time in conveying them to Congress, & reporting your proceedings with a copy of
                            these orders. Given at Morris Town this 28th day of March 1782.
                        
                            Go: Washington
                        
                        
                            Note.Take care not to touch upon the ground wch is agreed to be Neutral—viz. from  Raway to Newark
                                & four miles back.
                        

                    